COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ADRIAN SIMON SOLIS,                                    )
                                                                              )              
No.  08-03-00365-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                
244th District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Ector County, Texas
Appellee.                           )
                                                                              )                   (TC# C-24,525)
                                                                              )
 
 
O
P I N I O N
 
This is an appeal
from the trial court=s
order granting the State=s
motion to revoke Appellant=s
Adrian Simon Solis=
community supervision.  Appellant pled
guilty to the offense of delivery of cocaine, less than 28 grams, and was
assessed punishment at 10 years=
community supervision.  On November 9,
2001, the State filed a motion to revoke supervision.  After holding a revocation hearing, the trial
court revoked Appellant=s
community supervision and sentenced him to 2 years=
confinement.  Following submission of
this appeal, Appellant=s
counsel filed a Suggestion of Death indicating Appellant died on November 7,
2003.  




It is well
established than an appellant=s
death during the pendency of his appeal deprives an appellate court of
jurisdiction.  See Freeman v. State,
11 S.W.3d 240, 240 (Tex.Crim.App. 2000), citing Ryan v. State, 891
S.W.2d 275 (Tex.Crim.App. 1994).  In such
a case, the proper remedy is abatement of the appeal.  See Tex.R.App.P.
7.1(a)(2).  Accordingly, this appeal is
permanently abated.
 
 
May
6, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)